Citation Nr: 0524056	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1991.  He died in October 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

 The veteran testified before the undersigned Acting Veterans 
Law Judge in Washington, D.C in August 2005.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1. The veteran died in October 2001. The cause of death was 
listed as cirrhosis of liver.

2. At the time of the veteran's death, he was service 
connected for status-post left inguinal herniorrhaphy and 
hydrocelectomy, evaluated as noncompensable.

3. There is no competent evidence that establishes a nexus 
between the cause the veteran's death and a service connected 
disability.

4. The veteran's fatal cirrhosis of the liver was caused by 
alcohol abuse. 


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted. 38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.301, 3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  This new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  In this 
regard, VA will inform the appellant of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the appellant 
provide any evidence in her possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate her claim.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also advised 
to send any evidence in her possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The April 2002 VCAA notice letter was 
sent to the appellant prior to the August 2002 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Additionally, in February 2005, the appellant was again sent 
a VCAA letter specifically addressing the appellant's claim 
for service connection for the cause of the veteran's death.  
This letter (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
her claim; (2) informed the claimant about the information 
and evidence that VA would seek to provide; (3) informed the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requested or told the claimant 
to provide any evidence in the claimant's possession that 
pertained to the claim.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The appellant 
submitted the veteran's private medical records and a private 
medical opinion.  The appellant also provided testimony in 
support of her claim in August 2005.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her claim and she has done so.  There is no 
indication that there exists any additional evidence which 
has a bearing on the appellant's claim which has not been 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The appellant's claim is for entitlement to service 
connection for the cause of the veteran's death. The veteran 
died in October 2001, at the age of 52.  The veteran's 
certificate of death lists his immediate cause of death as 
cirrhosis of liver. At the time of his death, the veteran was 
service-connected for status-post left inguinal herniorrhaphy 
and hydrocelectomy, evaluated as noncompensable.

A review of the record shows that the appellant argues that 
the veteran's alcoholism, which she claimed originated during 
active duty, caused his cirrhosis of liver.

The service medical records do not reveal any complaints, 
treatment or diagnoses of a liver problem. 

Medical treatment records from Central Virginia Health 
Service dated from May 2000 to October 2001 show that the 
veteran was diagnosed with cirrhosis of the liver.  The 
records indicate a history of alcohol abuse.

The veteran's terminal report of hospitalization shows that 
he was admitted to the University of Virginia Hospital on 
October 4, 2001.  He expired on October [redacted], 2001.  Causes of 
death were listed as gram positive cocci sepsis, end-stage 
cirrhosis with severe coagulopathy, and end-stage renal 
disease secondary to hepatorenal syndrome on dialysis.  Past 
medical history was significant for alcoholic cirrhosis.

A letter dated in October 2003 was received from the 
veteran's physician at the University of Virginia Hospital.  
The physician agreed with the appellant that the veteran 
likely had alcohol-related liver disease for many years prior 
to his first presentation in 2000.  As far as the physician 
was aware, the veteran was never evaluated prior to that 
date, but he stated that typically a patient will have long-
standing fatty liver and steatohepatitis which in his case 
would likely have dated back to the veteran's 30's or 40's.  
The physician concluded that it would not have been atypical 
for this to have existed prior to 1991, and then slowly 
progressed over the years to eventually claim the veteran's 
life.     

The appellant testified at the August 2005 hearing that the 
veteran self-medicated himself with alcohol whenever he went 
through difficult times in service.  She reported that he 
drank frequently during service, and that his drinking 
continued after discharge from service.  The appellant's 
representative asserted that more development might help 
prove that the veteran abused alcohol during service.  As 
explained below, further proof that the veteran abused 
alcohol during service would not help to substantiate the 
appellant's claim.  During the hearing, when the appellant's 
representative was asked if the appellant wanted a copy of 
the claims file, an affirmative response was not received. 

Analysis

Service connection requires that the evidence establish that 
a particular injury or disease resulting in chronic 
disability was incurred or aggravated by service, but no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
law provides that alcohol abuse, alone, is the result of 
willful misconduct and cannot itself be service-connected. 38 
U.S.C.A. § 105(a) (West 2002).  However, service connection 
for alcoholism and substance abuse may be established on a 
secondary basis where they are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004) . 

Prior to November 1990, disabilities secondary to alcoholism 
were not covered by the "willful misconduct" bar. The VA 
regulation at that time stated that "[o]rganic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin." 38 C.F.R. § 3.301(c)(2). It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702. 
As amended, 38 U.S.C. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990. See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110.  The Board notes that the appellant's claim was 
received in November 2001.

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The simple drinking of alcohol is not of itself 
willful misconduct; however, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  Likewise, the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  Compensation is precluded only for (a) 
primary alcohol abuse disabilities (an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess), and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  Id.

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death. For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death. For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant does not claim, and the record does not show, 
that the veteran developed cirrhosis of the liver due his 
only service-connected disability, status post left inguinal 
herniorrhaphy and hydrocelectomy.  

The appellant asserts that the veteran developed cirrhosis of 
the liver during service, and the October 2003 medical 
opinion supports the appellant's assertion.  The Board notes, 
however, the facts regarding the origin of the veteran's 
alcoholism are not at issue. Whether this dependence began or 
was aggravated by service is not determinative of the outcome 
of this case, as this case turns solely on a question of law.  
The provisions discussed above clearly preclude the granting 
of benefits for disabilities that result from the veteran's 
abuse of alcohol, regardless of whether such abuse originated 
in service. Where a claim is for a benefit not provided by 
law, it is properly denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).
 
The appellant's claim for service connection for the cause of 
the veteran's death lacks legal merit and is precluded by 
law.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Robert E. P. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


